20-3943-cv
Schillo v. Kijakazi




                                In the
            United States Court of Appeals
                      For the Second Circuit


                           August Term, 2021
                            No. 20-3943-cv

                        BRENDA LYNN SCHILLO,
                          Plaintiff-Appellant,

                                   v.

    KILOLO KIJAKAZI, ACTING COMMISSIONER OF SOCIAL SECURITY,
                        Defendant-Appellee.



             Appeal from the United States District Court
                for the Northern District of New York.
     No. 5:19-cv-00999 — Thérèse Wiley Dancks, Magistrate Judge.



                       ARGUED: JANUARY 5, 2022
                        DECIDED: APRIL 6, 2022
                       AMENDED: APRIL 6, 2022

           Before: JACOBS, RAGGI, and NARDINI, Circuit Judges.
      Plaintiff-Appellant Brenda Lynn Schillo applied for Social
Security Disability Insurance and Supplemental Security Income
benefits under the Social Security Act, 42 U.S.C. §§ 401–434. After a
hearing, an administrative law judge considered the medical opinions
of Schillo’s treating physicians as well as other evidence. The
administrative law judge denied Schillo’s claim, finding that she was
not disabled under the Social Security Act because she had the
residual functional capacity to perform her past relevant work as a
project manager. That decision became the final decision of the
Commissioner of Social Security. Schillo sought judicial review
before the United States District Court for the Northern District of
New York (Thérèse Wiley Dancks, M.J.), and the district court
affirmed. We AFFIRM because substantial evidence in the record
supports the ALJ’s assignment of less than controlling weight to the
opinions of Schillo’s treating physicians about the nature and severity
of her impairments, and the ALJ’s finding as to Schillo’s residual
functional capacity. Although the ALJ committed a procedural error
when applying the treating physician rule, 20 C.F.R. § 404.1527(c),
which applies to claims like Schillo’s that were filed before March 27,
2017, we hold that the error was harmless.



                         JUSTIN M. GOLDSTEIN, Law Offices of
                         Kenneth Hiller, PLLC, Amherst, NY, for
                         Plaintiff-Appellant.

                         MOLLY E. CARTER (Michael Pegrio, Regional
                         Chief Counsel, on the brief), Office of the
                         General    Counsel,     Social     Security
                         Administration, Boston, MA, for Defendant-
                         Appellant.




                                  2
WILLIAM J. NARDINI, Circuit Judge:

      The Social Security Act, 42 U.S.C. §§ 401–434, creates a system

of disability insurance and other benefits for qualifying applicants.

The task of determining whether an applicant is disabled and

therefore eligible for benefits is entrusted in the first instance to the

Social Security Administration (“SSA”). If the agency initially denies

an application, the claimant is entitled to request a hearing before an

administrative law judge (“ALJ”).         The ALJ is charged with

developing the factual record, conducting a non-adversarial

administrative hearing, and serving as an impartial decisionmaker,

all with the goal of fairly and expeditiously adjudicating claims. For

claims filed before March 27, 2017, the ALJ’s decision must account

for the “treating physician rule”: If the record contains a treating

physician’s opinion about the nature and severity of the claimant’s

impairments, the ALJ must determine whether, in light of the




                                     3
administrative record, that opinion is entitled to controlling weight,

or something less. Congress has authorized federal courts to engage

in limited review of final agency decisions in Social Security disability

cases. We may vacate the agency’s disability determination only if it

is based on legal error or unsupported by “substantial evidence”—

that is, if no reasonable factfinder could have reached the same

conclusion as the ALJ.

      In May 2016, Plaintiff-Appellant Brenda Lynn Schillo filed a

claim for Social Security Disability Insurance and Supplemental

Security Income benefits. Schillo claimed disability based on her

medical conditions of cerebral palsy, fibromyalgia, benign tremors,

and osteoarthritis. Schillo relied, in part, on opinions of two of her

treating physicians. After a hearing, an ALJ assigned only partial

weight to the treating physicians’ opinions. Based on all of the

medical evidence in the record, the ALJ determined that Schillo was

not disabled because her residual functional capacity (“RFC”) still




                                   4
allowed her to perform her past relevant work as a project manager.

      Schillo challenged this determination through the agency

appeals process and then in the United States District Court for the

Northern District of New York (Thérèse Wiley Dancks, M.J.), but both

times the ALJ’s decision was upheld. She now appeals the denial of

benefits, arguing primarily that (1) the ALJ’s RFC determination (and

particularly the ALJ’s assignment of lesser weight to the treating

physicians’ opinions) was not supported by substantial evidence; and

(2) the ALJ committed procedural error by failing to explicitly

consider certain factors listed in 20 C.F.R. § 404.1527(c) when deciding

how much weight to accord the treating physicians’ opinions.

      We find Schillo’s arguments unpersuasive and therefore affirm.

In doing so, we recognize that adjudication of Social Security

disability claims is a highly case-specific endeavor that depends on

the objective medical evidence in the administrative record. Upon

review of this record, we hold that substantial evidence supported the




                                   5
ALJ’s determinations and that any procedural error was harmless.

I.   Background

      A. Statutory & regulatory framework

      Subchapter II of the Social Security Act, 42 U.S.C. §§ 401–434,

sets forth the benefits available to an eligible claimant who is

“disabled.” Under 42 U.S.C. § 423(d)(1)(A), “[a] claimant is disabled

and entitled to disability insurance benefits if she is unable . . . ‘to

engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.’” Cichocki v. Astrue, 729

F.3d 172, 176 (2d Cir. 2013) (quoting 42 U.S.C. § 423(d)(1)(A)). The

“ultimate finding of whether a claimant is disabled and cannot work

[is] ‘reserved to the Commissioner.’” Snell v. Apfel, 177 F.3d 128, 133

(2d Cir. 1999) (quoting 20 C.F.R. § 404.1527(e)(1) (1991)). To make that

finding, the agency follows a five-step process detailed in 20 C.F.R.




                                   6
§ 404.1520(a)(4)(i)–(v).   “If at any step a finding of disability or

nondisability can be made, the [Commissioner] will not review the

claim further.” Barnhart v. Thomas, 540 U.S. 20, 24 (2003); see also 20

C.F.R. § 404.1520(a)(4).

      Under the five-step process, the Commissioner determines:

(1) whether the claimant is currently engaged in substantial gainful

activity; (2) whether the claimant has a severe physical or mental

impairment, or combination of severe impairments; (3) whether the

impairment (or combination) meets or equals the severity of one of

the impairments specified in 20 C.F.R. Part 404, Subpart P, Appendix

1 (“Listing of Impairments”); (4) whether, based on an assessment of

the claimant’s residual functional capacity, the claimant can perform

any of her past relevant work; and (5) whether the claimant can make

an adjustment to other work given the claimant’s residual functional

capacity, age, education, and work experience.              20 C.F.R.

§ 404.1520(a)(4)(i)–(v). “The claimant bears the burden of proof in the




                                   7
first four steps of the sequential inquiry.” Selian v. Astrue, 708 F.3d

409, 418 (2d Cir. 2013). In step five, the burden shifts, to a limited

extent, to the Commissioner to show that other work exists in

significant numbers in the national economy that the claimant can do.

20 C.F.R. § 404.1560(c)(2); see Poupore v. Astrue, 566 F.3d 303, 306 (2d

Cir. 2009). Because the shift in step five is limited, the Commissioner

“need not provide additional evidence of the claimant’s residual

functional capacity.”     Poupore, 556 F.3d at 306; see 20 C.F.R.

§ 404.1560(c)(2).

      The ultimate finding of whether the claimant is disabled is

reserved to the agency; but where the record includes the opinions of

treating physicians, “the Social Security Administration considers the

data that [their opinions] provide [and then] draws its own

conclusions as to whether those data indicate disability.” Snell, 177

F.3d at 133.   A treating physician’s opinion that the claimant is

disabled may carry particular weight, but it is not itself determinative




                                   8
of that finding. Id.

      For claims filed before March 27, 2017 (as is the case here), the

agency must apply 20 C.F.R. § 404.1527. Pursuant to that regulation,

the ultimate finding on the claimant’s residual functional capacity is

reserved to the Commissioner. 20 C.F.R § 404.1527(d)(2). In making

that finding, the agency “use[s] medical sources, including [the

claimant’s] treating source, to provide evidence, including opinions,

on the nature and severity of [the claimant’s] impairment(s).” Id. The

agency must follow what is commonly called the “treating physician

rule” when considering the opinion of a claimant’s treating source: If

the agency finds “that a treating source’s medical opinion on the

issue(s) of the nature and severity of [the claimant’s] impairments is

well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other

substantial evidence in [the] case record, [the agency] will give it

controlling weight.” Id. The agency has adopted new regulations for




                                  9
claims filed on or after March 27, 2017, which change how the agency

considers the opinions of treating sources. 1                 Accordingly, our

application of the treating physician rule in this opinion is limited to

claims like Schillo’s that were filed before the effective date of the new

regulation and are therefore still governed by 20 C.F.R. § 404.1527.

       B. Administrative proceedings

       Schillo’s background is laid out in detail in the administrative

record. As relevant here, she received a high school diploma, later

attended vocational school for computer systems operations, and in




       1 On January 18, 2017, the Social Security Administration promulgated the
regulations now found at 20 C.F.R. §§ 404.1520c and 416.920c, which apply to
claims filed on or after March 27, 2017. Revisions to Rules Regarding the
Evaluation of Medical Evidence, 82 Fed. Reg. 5844, 5853 (Jan. 18, 2017). For these
cases, the new regulations no longer apply the treating physician rule. See id.
(“[W]e are not retaining the treating source rule in final 404.1520c and 416.920c for
claims filed on or after March 27, 2017.”). Going forward, the agency “will not
defer or give any specific evidentiary weight, including controlling weight, to any
medical opinion(s) or prior administrative medical finding(s), including those
from [a claimant’s] medical sources.” 20 C.F.R. § 404.1520c(a). The agency will
instead consider the factors found at § 404.1520c(c) during its review of these
sources.

         It is undisputed that Schillo filed her claim on May 19, 2016, and that the
earlier regulation therefore applies to this case.




                                         10
2005 obtained a real estate license (which has since expired). Schillo

has worked as a service repair coordinator (the last position she held),

an office assistant, a self-service administrator, a customer service

representative, a data analyst, an accounts payable clerk, and a project

specialist. Schillo has not worked since May 17, 2016. She states that

she stopped working due to chronic pain and fatigue from

fibromyalgia.     Through her employer, she was on short-term

disability until November 2016 but was denied long-term disability

benefits.

      On    May    19,   2016,   Schillo   filed   a   claim   for   Social

Security Disability Insurance and Supplemental Security Income

benefits based on cerebral palsy, fibromyalgia, benign tremors, and

osteoarthritis, alleging a disability onset date of May 17, 2016. The

SSA denied Schillo’s application on August 1, 2016. Schillo then

requested a hearing before an ALJ.

      The ALJ held a video hearing on April 11, 2018, at which Schillo




                                   11
was represented by counsel. During the hearing, the ALJ questioned

Schillo about her family and living situation, financial assistance,

employment history, daily activities, medical conditions, and

symptoms she experienced from those conditions.            The ALJ

considered the administrative record, which includes MRI results, x-

ray results, and notes documenting Schillo’s visits with different

health care providers, including Arthritis Health Associates and the

Bone and Joint Center. The record also contains notes from Schillo’s

visits with her treating physicians—Dr. Hassan Shukri, her

neurologist, and Dr. Michael Picciano, her primary care provider.

Further, the record contains the opinion of consultative examiner Dr.

Kalyani Ganesh, from whom the SSA’s Division of Disability

Determination had requested an internal medicine examination in

connection with Schillo’s claim for disability.

      The ALJ issued her findings of fact and conclusions of law on

May 25, 2018. The ALJ concluded that Schillo had not been under a




                                  12
disability within the meaning of the Social Security Act from May 17,

2016, through the date of the ALJ’s decision. She therefore denied

Schillo’s claim for disability. In reaching this conclusion, the ALJ

made the following findings: First, Schillo met the insured status

requirements of the Social Security Act through December 31, 2021.

Second, Schillo had not engaged in substantial gainful activity since

May 17, 2016. Third, Schillo had the following severe impairments:

fibromyalgia, Charcot-Marie-Tooth disease, essential tremor, and

osteoarthritis.   Fourth, Schillo did not have an impairment or

combination of impairments that meets or medically equals the

severity of one of the listed impairments in the Listing of

Impairments. Fifth, Schillo had the residual functional capacity to lift,

carry, push, or pull twenty pounds occasionally and ten pounds

frequently, sit for six hours, and stand and/or walk for six hours in an

eight-hour day. She could frequently balance and stoop; occasionally

kneel, crouch, climb ramps, climb stairs, and operate foot controls;




                                   13
and never crawl or climb ladders, ropes, or scaffolds. Schillo could

have no exposure to vibration or workplace hazards, including

unprotected heights and moving mechanical parts.          She could

frequently handle, finger, and feel with her dominant right hand, and

she could occasionally handle, finger, and feel with her non-dominant

left hand. Lastly, Schillo was capable of performing past relevant

work as a project manager, because it did not require the performance

of work-related activities precluded by Schillo’s RFC.

      In assessing Schillo’s RFC, the ALJ weighed the opinions of her

treating physicians and determined that they should not be afforded

controlling weight. First, the ALJ addressed the conclusory nature of

Dr. Shukri’s opinions. On May 19, 2016, Dr. Shukri opined that most

of Schillo’s symptoms will “get worse with age” making it “very

difficult for her to do any physical job”; Dr. Shukri thus noted that

Schillo could “[m]aybe . . . qualify for social security disability.”

Admin. R. on Appeal at 285. On October 5, 2016, Dr. Shukri opined




                                 14
that Schillo “is unable to perform any job because of [her] tremor.” Id.

at 486. And on more than one occasion Dr. Shukri concluded that

Schillo is “permanently totally disabled.” Id. at 356; see also id. at 487

(“For now we will consider her permanently totally disabled because

of the tremor and the spasticity in bilateral lower extremities.”). The

ALJ found that those opinions were “conclusory” and “did not speak

to [Schillo’s] specific physical capabilities or limitations.” App’x at 75.

The ALJ also found the terms Dr. Shukri used—such as “physical

job,” “very difficult,” and “might qualify”—to be “vague, undefined

terms with regard to the determination of an individual’s residual

functional capacity and therefore open to interpretation, giving them

little utility in making such a determination.” Id. Accordingly, the

ALJ afforded little weight to these opinions.

      Second, the ALJ found inconsistencies between Dr. Shukri’s

opinions and the objective medical evidence, which included his own

treatment notes. The ALJ highlighted that Dr. Shukri had concluded




                                    15
that Schillo’s bilateral hand tremors “would make fine manipulation

impossible,” but “[t]he medical record shows [Schillo] generally has

mild right-sided tremors and mild to moderate left-sided tremors,

which does not suggest a total inability to engage in fine manipulation

with either hand.” App’x at 75–76. The ALJ further pointed to

Schillo’s own testimony establishing her ability to engage “in several

activities that require fine manipulation, including driving a vehicle,

dressing, bathing, preparing meals, doing chores, and using a

cellphone.” Id. at 76. In sum, because the ALJ found Dr. Shukri’s

opinions to be an “overstatement” of Schillo’s manipulative

limitations, the ALJ afforded his opinions partial weight and assigned

limitations on Schillo’s RFC that “are more commensurate with the

objective evidence.” Id.

      The ALJ also gave partial weight to the opinions of Dr. Picciano.

Most of Dr. Picciano’s opinions of Schillo’s RFC were submitted in

February 2018 on a check-marked worksheet endorsing specific




                                  16
limitations with almost no explanation. According to this worksheet,

Schillo (1) experiences for over 30% of the workday symptoms severe

enough to interfere with the attention and concentration needed to

perform simple work tasks; (2) cannot walk more than one city block

without experiencing pain or needing to rest; (3) can sit for only ten

minutes before needing to get up; (4) can stand for no more than

twenty minutes before needing to sit down; (5) cannot “sit and

stand/walk” for more than two hours in an eight-hour workday (with

normal breaks); (6) needs a job that permits shifting positions at will

from sitting, standing, or walking; (7) needs ten-minute breaks each

hour of an eight-hour workday; (8) can lift items weighing less than

ten pounds only occasionally; (9) can use her right hand for gross

manipulation for 20% of the workday and for fine manipulation for

10% of the workday, but can never use her left hand for gross or fine

manipulation; and (10) on average will likely be absent from work for

more than four days per month as a result of her impairments.




                                  17
Admin. R. on Appeal at 407–09. That same month, Dr. Picciano

opined that Schillo “is unable to work and has been unable to work

since 5/2016 due to the effects of multiple neurological and

musculoskeletal disorders.” Id. at 410. The ALJ afforded some weight

to Dr. Picciano’s opinions because they “support[ed] some measure

of exertional, postural, and manipulative limitations, which [were]

consistent with the longitudinal record.” App’x at 76. But, like Dr.

Shukri’s opinion, the ALJ found that the manipulative limitations

suggested by Dr. Picciano did “not match up with the evidence

showing mild tremor symptoms and sensory deficits in the right

dominant hand and mild to moderate symptoms in the left.” Id.

Accordingly, because the ALJ found that Dr. Picciano’s opinions

deviated from the objective medical evidence, they were entitled to

no more than partial weight. Id.

      Finally, the ALJ gave little weight to the opinion of the

consultative examiner, Dr. Ganesh, that Schillo’s overall movements




                                   18
were very brisk and that she had no physical difficulties.          Dr.

Ganesh’s examination of Schillo had resulted in few abnormal

findings. The ALJ concluded that this was inconsistent with the

longitudinal evidence, which instead indicated “ongoing problems

with hand tremors, neuropathic symptoms, and fibromyalgia, all of

which contribute to functional limitations.” Id. at 76–77. Although

the ALJ found that the opinions of Schillo’s treating physicians

overstated Schillo’s limitations in light of the objective evidence, the

ALJ gave them more weight than the opinion of Dr. Ganesh because

they were “more consistent with a preponderance of the evidence

than [Dr. Ganesh’s finding of] no limitations at all.” Id.

      C. Review of the ALJ’s decision

      Schillo sought review of the ALJ’s May 25, 2018, decision by the

SSA’s Appeals Council. The Appeals Council denied her request on

January 15, 2019, making the ALJ’s decision the final decision of the

Commissioner. On August 12, 2019, Schillo filed a complaint in the




                                   19
United States District Court for the Northern District of New York

seeking judicial review of the Commissioner’s decision. The district

court issued a memorandum decision and order affirming the

Commissioner’s denial of Schillo’s application for Social Security

benefits on September 29, 2020, and entered judgment that same day.2

On November 20, 2020, Schillo filed this timely appeal.

II.      Standard of review

         Congress has authorized federal courts to engage in limited

review of final SSA disability benefit decisions. “On an appeal from

the denial of disability benefits, we focus on the administrative ruling

rather than the district court’s opinion.” Estrella v. Berryhill, 925 F.3d

90, 95 (2d Cir. 2019) (internal quotation marks omitted). That is

because the same standard of review applies to the agency’s decision,

both in the district court and before a court of appeals: “The findings

of the Commissioner of Social Security as to any fact, if supported by


         2   On September 6, 2019, Schillo consented to the jurisdiction of a magistrate
judge.




                                            20
substantial evidence, shall be conclusive . . . .” 42 U.S.C. § 405(g).

“We conduct a plenary review of the administrative record to

determine if there is substantial evidence, considering the record as a

whole, to support the Commissioner’s decision and if the correct legal

standards have been applied.”       Estrella, 925 F.3d at 95 (internal

quotation marks omitted). The “substantial evidence” standard is “a

very deferential standard of review—even more so than the ‘clearly

erroneous’ standard.” Brault v. Soc. Sec. Admin., Comm'r, 683 F.3d 443,

448 (2d Cir. 2012). “Indeed, it is not our function to determine de novo

whether a plaintiff is disabled.” Id. at 447 (alterations and internal

quotation marks omitted). “Substantial evidence” is “such relevant

evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal

quotation marks omitted); see also Brault, 683 F.3d at 448.         “In

determining whether the agency’s findings were supported by

substantial evidence, the reviewing court is required to examine the




                                  21
entire record, including contradictory evidence and evidence from

which conflicting inferences can be drawn.” Selian, 708 F.3d at 417

(internal quotation marks omitted). “If evidence is susceptible to

more than one rational interpretation, the Commissioner’s conclusion

must be upheld.” McIntyre v. Colvin, 758 F.3d 146, 149 (2d Cir. 2014).

“The substantial evidence standard means once an ALJ finds facts, we

can reject those facts ‘only if a reasonable factfinder would have to

conclude otherwise.’” Brault, 683 F.3d at 448 (emphasis added in Brault)

(quoting Warren v. Shalala, 29 F.3d 1287, 1290 (8th Cir. 1994)). We

“require that the crucial factors in any determination be set forth with

sufficient specificity to enable us to decide whether the determination

is supported by substantial evidence.”        Estrella, 925 F.3d at 95

(alterations and internal quotation marks omitted).

III.   Discussion

       Schillo advances two related arguments, both of which turn on

the treating physician rule. She contends first that the ALJ’s RFC




                                  22
determination was not supported by substantial evidence because

what the ALJ articulated as “good reasons” for discounting the

treating physicians’ opinions were not, in fact, backed up by the

record. Schillo’s second argument is essentially procedural: that in

spelling out “good reasons” for according less than controlling weight

to the treating physicians’ opinions, the ALJ failed to expressly walk

through certain mandatory factors outlined in 20 C.F.R. § 404.1527.

      As our precedents have held, when applying 20 C.F.R.

§ 404.1527, there are “specific procedures that an ALJ must follow in

determining the appropriate weight to assign a treating physician’s

opinion. First, the ALJ must decide whether the opinion is entitled to

controlling weight.”   Estrella, 925 F.3d at 95.   The opinion of a

claimant’s treating physician as to the nature and severity of the

impairment is given controlling weight so long as it is well supported

by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with (or contradicted by) other substantial




                                 23
evidence in the claimant’s case record. See Burgess v. Astrue, 537 F.3d

117, 128 (2d Cir. 2008); 20 C.F.R. § 404.1527(c)(2). “[T]he ALJ cannot

arbitrarily substitute his own judgment for competent medical

opinion,” Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999) (internal

quotation marks omitted); rather, the ALJ’s assessment of the relevant

opinion must always be supported by substantial evidence in the

record. “Second, if the ALJ decides the opinion is not entitled to

controlling weight, it must determine how much weight, if any, to

give it.” Estrella, 925 F.3d at 95. The governing regulations require an

ALJ to explicitly consider certain nonexclusive factors when making

this determination: “(1) the frequency, length, nature, and extent of

treatment; (2) the amount of medical evidence supporting the

opinion; (3) the consistency of the opinion with the remaining medical

evidence; and (4) whether the physician is a specialist.” Id. at 95–96

(alterations and internal quotation marks omitted) (summarizing 20

C.F.R. § 404.1527(c)).   Even though this list of considerations is




                                  24
established by regulation, we discussed them at length in Burgess v.

Astrue, 537 F.3d at 129, and so they are sometimes referred to as the

“Burgess factors.”

      At both steps, the regulations require the ALJ to give “good

reasons”—i.e., reasons supported by substantial evidence in the

record—for the weight she affords the treating source’s medical

opinion. See Estrella, 925 F.3d at 96; see also 20 C.F.R. § 404.1527(c)(2).

Indeed, our Court did not hesitate to remand in our recent decision in

Colgan v. Kijakazi, where the ALJ failed to provide good reasons at step

one for discounting a treating physician’s opinion. 22 F.4th 353, 360

(2d Cir. 2022). The ALJ there erroneously relied on a “one-time

snapshot” of the claimant’s mental health status to find that the

physician’s opinion was inconsistent with the objective medical

evidence. Id. at 362.

      If the ALJ proceeds to step two, she must explicitly apply the

factors listed in § 404.1527; the failure to do so is procedural error and




                                    25
subject to harmless error analysis. Estrella, 925 F.3d at 95–96; Colgan,

F.4th at 359 n.3. A court can conclude that such an error is harmless

if the ALJ has otherwise provided “good reasons” for its weight

assignment. See Estrella, 925 F.3d at 96. For instance, our Court has

upheld an ALJ’s denial of disability benefits even where the ALJ’s

written opinion failed to assist our review on appeal and did not

“generate much confidence in the result.” Halloran v. Barnhart, 362

F.3d 28, 31–33 (2d Cir. 2004). In Halloran, it was “unclear on the face

of the ALJ’s opinion whether the ALJ considered (or even was aware

of) the applicability of the treating physician rule,” but the Court

concluded, “[a]fter carefully considering the entire record and the

ALJ’s opinion,” that the ALJ had applied the substance of the rule. Id.

at 32.   The ALJ explained that the treating physician’s two key

findings were conclusory given that he provided them on an

“uninformative response to a multiple-choice question about [the

claimant’s] ability to sit,” and that he “did not address the question of




                                   26
whether [the claimant] could do the job if given several breaks or

allowed to change position often.” Id. (internal quotation marks

omitted). The ALJ’s explanation thereby struck the Court as an

application of the substance of the treating physician rule. See also

Estrella, 925 F.3d at 96 (where “‘a searching review of the record’

assures us ‘that the substance of the treating physician rule was not

traversed,’ we will affirm” (quoting Halloran, 362 F.3d at 32)).

           A. The ALJ’s RFC assessment was supported by
              substantial evidence

       We turn first to Schillo’s claim that the ALJ’s assessment of the

treating physicians’ opinions, and ultimately of her RFC, was

unsupported by substantial evidence. Here, at step one, the ALJ did

not afford controlling weight to the opinions of Schillo’s treating

physicians. 3 We hold that the reasons the ALJ provided—that their



       3 Although the ALJ here did not expressly state that she would not afford
“controlling” weight to the opinions of Schillo’s treating physicians, that much is
clear given that the ALJ ultimately concluded that Dr. Shukri’s opinions would
receive little and partial weight and that Dr. Picciano’s opinions would receive
partial weight.




                                        27
opinions were conclusory, unhelpful with respect to assessing RFC,

and inconsistent with the objective medical evidence—were “good

reasons” supported by substantial evidence.

      The ALJ reasonably determined that Dr. Shukri’s conclusory

opinion that Schillo was disabled was not entitled to controlling

weight.     Dr. Shukri’s statement—standing alone—cannot be

determinative of Schillo’s disability status. See Snell, 177 F.3d at 133.

And what accompanies Dr. Shukri’s opinion are conclusory words as

to how Schillo will “[m]aybe qualify” for disability benefits and that

it might be “very difficult” for her to do any “physical job.” Admin.

R. on Appeal at 285. The ALJ was entitled to conclude that these

statements were too vague to be of much help in a concrete

assessment of Schillo’s RFC, and that Dr. Shukri’s opinion was

therefore entitled to only limited weight.

      Schillo contends that “the ALJ was duty bound to obtain a more

detailed and clarified statement from Dr. Shukri before rejecting




                                   28
statements due to ‘vague, undefined terms.’” Appellant’s Br. at 49.

We disagree. To be sure, a hearing on disability benefits is a non-

adversarial proceeding. An ALJ generally has an affirmative duty to

develop the administrative record, including when there are

deficiencies in the record. Burgess, 168 F.3d at 79; Rosa, 168 F.3d at 79.

But a deficiency in reasoning by a treating physician is not the same

as a gap in treatment records. In other circumstances, we have

concluded that an ALJ should have sought additional information to

fill a record consisting only of sparse and conclusory notes of a single

treating physician. Rosa, 168 F.3d at 79–80; see also Pratts v. Chater, 94

F.3d 34, 38 (2d Cir. 1996) (concluding that the record offered “no basis

to find the substantial evidence necessary to uphold the ALJ’s

decision” given that much of the claimant’s medical history was

missing and that the medical records appearing in the record were

frequently incomplete or illegible, providing “no coherent overview

of [the claimant’s] treatment”).      Here, by contrast, there was a




                                   29
complete record before the ALJ consisting of medical opinions,

treatment notes, and test results from 2016 to 2018, as well as Schillo’s

own testimony. The ALJ pointed to specific portions of the record

that undercut Dr. Shukri’s opinion that Schillo had a total inability to

manipulate both hands.       Schillo has not identified any missing

medical records that should have been included in the record, and we

are aware of none. Accordingly, the ALJ did not err in failing to

supplement the administrative record.

      Similarly, the ALJ provided good reasons for not affording

controlling weight to Dr. Picciano’s check-box form medical opinion.

As we recently made clear, there is no rule that “the evidentiary

weight of a treating physician’s medical opinion can be discounted by

an ALJ based on the naked fact that it was provided in a check-box

form.” Colgan, 22 F.4th at 361. An ALJ may, however, discount a

treating physician’s opinion—regardless of its form—if it is not

supported by substantial evidence in the record. For example, in




                                   30
Halloran, the treating physician’s medical report was “prepared on a

standardized, multiple-choice ‘New York State Office of Temporary

and Disability Assistance’ Form, which elicits information about the

patient’s ability to do work-related physical activities.” Halloran, 362

F.3d at 31.   “Among other designations,” the treating physician

checked a box stating that the claimant “could sit for ‘less than 6 hours

per day.’” Id. Because the treating physician’s opinions “were not

particularly informative and were not consistent with those of several

other medical experts,” we concluded that they were not entitled to

controlling weight.    Id. at 32. Conversely, we recently vacated an

ALJ’s decision not to afford controlling weight to a treating

physician’s check-box form opinion. Colgan, 22 F.4th at 362. As we

explained in Colgan: “In contrast to the medical report at issue in

Halloran—which completely lacked any supporting evidence in the

medical record—[the treating physician’s] check-box form opinion

[here] was supported by voluminous treatment notes gathered over




                                   31
the course of nearly three years of clinical treatment.” Id. (emphasis

added).

        On balance, Dr. Picciano’s opinion is more akin to that of the

treating physician in Halloran: it deviates from the consistent 2016 to

2018 medical evidence showing only mild tremor symptoms and

sensory deficits in Schillo’s right dominant hand and mild to

moderate symptoms in Schillo’s left hand. 4 The ALJ found notable

inconsistencies       between       Dr.    Picciano’s     conclusions        and    the

longitudinal records of Schillo’s physical health—parsing through


        4 Further, Schillo’s testimony about her daily activities—including her
ability to do chores around her house, bathe, dress, and use her cellphone—lends
some support to the ALJ’s findings that both Drs. Shukri’s and Picciano’s opinions
are inconsistent with the objective medical evidence. Of course, “[w]hen a
disabled person gamely chooses to endure pain in order to pursue important
goals, . . . it would be a shame to hold [that] endurance against him in determining
benefits unless his conduct truly showed that he is capable of working.” Colgan, 22 F.4th
at 363 (emphasis added) (internal quotation marks omitted). Schillo did not testify
that she persevered through tremors or pain when completing all activities. For
instance, she reported no difficulty with fine or gross hand or finger manipulation
when doing her laundry, cleaning her home, or doing the dishes. Regardless of
whether this testimony standing alone could have been sufficient to accord lesser
weight to the treating physicians’ opinions, it bolsters what the ALJ found after a
thorough review of the record: that during the relevant period, Schillo did not
have a total inability to use her hands such that it would have precluded her from
performing her past relevant work.




                                           32
each data point and thus not resting the disability determination on

an unrepresentative “one-time snapshot” of Schillo’s status. See, e.g.,

Colgan, 22 F.4th at 362; Estrella, 925 F.3d at 97–98. In short, substantial

evidence supported the ALJ’s decision to afford only limited weight

to the opinion of Dr. Picciano. 5 We therefore cannot second-guess

that decision on appeal. See Brault, 683 F.3d at 448.

       Having concluded that the ALJ’s assignment of lesser weight to

Drs. Shukri’s and Picciano’s medical opinions was permissible, we

also hold that substantial evidence supports the ALJ’s ultimate RFC

determination. As the ALJ accorded the treating physicians’ opinions



       5   We note that the ALJ gave even less weight to the opinion of the
consultative examiner, compared to the opinions of Drs. Shukri and Picciano. See
App’x at 77 (“I gave more weight to the opinions of the claimant’s treating
physicians who, although they overstated the claimant’s limitations in light of the
objective evidence, were more consistent with a preponderance of the evidence
than no limitations at all.”). “[W]e have frequently cautioned that ALJs should not
rely heavily on the findings of consultative physicians after a single examination,”
and so it can be problematic when an ALJ affords them more weight than a treating
physician’s findings. Colgan, 22 F.4th at 363 (internal quotation marks omitted);
see also Cruz v. Sullivan, 912 F.2d 8, 13 (2d Cir. 1990). That is not an issue here,
where the ALJ engaged in a careful comparative assessment of the various medical
opinions in the record and accorded relatively more (though ultimately non-
determinative) weight to the opinions of the treating physicians.




                                        33
lesser and not no weight, she still considered their conclusions to

assess Schillo’s RFC. The ALJ also looked to the other sources in the

administrative record, including MRI results, x-ray results, and notes

documenting Schillo’s visits with other medical providers. Using

these opinions and data points, the ALJ laid out with specificity

Schillo’s physical capabilities. See supra pps. 13–14; see also Estrella,

925 F.3d at 95. Under our very deferential standard of review, see

Brault, 683 F.3d at 448, we cannot say that no reasonable factfinder

could have reached the same conclusion—that an assessment of

Schillo’s RFC showed that she could perform her past relevant work

as a project manager.

      In reaching this conclusion, we also reject Schillo’s argument

that, having declined to afford controlling weight to any of the three

physicians’ opinions, the ALJ was thereby prohibited from making an

RFC finding whatsoever.       The ALJ is permitted to discount the

opinion of a treating physician if it is inconsistent with other




                                   34
substantial evidence. See Halloran, 362 F.3d at 32. And the ALJ bears

“the final responsibility” for making RFC determinations. 20 C.F.R.

§ 404.1527(d)(2). It follows from these basic principles that the ALJ’s

RFC conclusion need not perfectly match any single medical opinion

in the record, so long as it is supported by substantial evidence. See

Richardson, 402 U.S. at 399 (“We therefore are presented with the not

uncommon situation of conflicting medical evidence. The trier of fact

has the duty to resolve that conflict.”). In so holding, we here reiterate

a point that this Court has previously made summarily. See Matta v.

Astrue, 508 F. App’x 53, 56 (2d Cir. 2013) (stating that an ALJ’s

conclusions need not “perfectly correspond with any of the opinions

of medical sources cited in his decision” because the ALJ is “entitled

to weigh all of the evidence available to make an RFC finding that [is]

consistent with the record as a whole”).

          B. The ALJ’s procedural error was harmless

      Next, we consider Schillo’s claim that the ALJ committed an




                                   35
error of law by failing to follow the correct procedures when applying

the treating physician rule. Once the ALJ decided not to afford

controlling weight to the treating physicians’ opinions, she was

required to explicitly review the factors listed in 20 C.F.R.

§ 404.1527(c) to determine what (if any) lesser weight to give those

opinions. See Burgess, 537 F.3d at 129. As the agency concedes, the

ALJ failed to consider each factor explicitly and thereby committed a

procedural error.

      But this is not the end of the road. Our examination of the

record discloses that the ALJ nevertheless applied the substance of the

treating physician rule.    The ALJ’s written decision effectively

covered the factors listed in 20 C.F.R. § 404.1527(c)(2), including the

nature of the examining and treating relationships, the supportability

of the opinions, their consistency with the record as a whole, and the

doctors’ specialization. With respect to Dr. Shukri’s background and

proffered medical opinions, the ALJ explained that Dr. Shukri treated




                                  36
Schillo from May 2016 into 2017; that Dr. Shukri’s opinion that

Schillo’s bilateral hand tremors would make fine manipulation

impossible was inconsistent with the objective findings and Schillo’s

reported activities; and that Dr. Shukri, as a neurologist, is a specialist.

As to Dr. Picciano, the ALJ similarly explained that Dr. Picciano

treated Schillo between 2016 and 2018; that Dr. Picciano’s opinion

with respect to Schillo’s hand and finger manipulation deviated

significantly from the objective evidence; and that Dr. Picciano is not

a specialist. 6   Furthermore, in assessing Schillo’s RFC, the ALJ

articulated that although the body of medical evidence in the record

supports the treating physicians’ opinions to the extent they

concluded that Schillo had some physical limitations (which is why

the ALJ still afforded some weight to their opinions), that evidence

did not suggest that those limitations were so complete as to render



       6We glean this from the fact that the ALJ specified Dr. Shukri’s specialty—
neurology—and omitted a specialty in her discussion of Dr. Picciano’s opinions.
Further, the record makes clear that Dr. Picciano is Schillo’s primary care
physician, not a specialist. See, e.g., Admin. R. on Appeal at 301, 424.




                                       37
her disabled. For instance, the ALJ detailed how “[d]uring a detailed

neurological examination, the claimant demonstrated no resting

tremors, but she had mild to moderate low-amplitude action hand

tremors that were worse on the left, with minimal to mild impairment

in drawing and writing.” App’x at 74; see, e.g., id. (summarizing

results from Schillo’s examinations in 2017, including that Schillo

presented no tremors or involuntary movements and a normal gait

despite limited range of cervical motion bilaterally and that she was

doing notably well on her medication).

      Accordingly, although the ALJ should have proceeded more

methodically through the factors enumerated in § 404.1527(c)(2), it is

evident that she “applied the substance of the treating physician

rule.” Halloran, 362 F.3d at 32. The ALJ articulated “good reasons”

for assigning little weight and partial weight to Dr. Shukri’s opinions

and partial weight to Dr. Picciano’s opinions: their opinions were

conclusory, inconsistent with the objective medical evidence, and




                                  38
unhelpful in assessing Schillo’s RFC. The procedural error was

therefore harmless. See Estrella, 925 F.3d at 96.

      We have considered Schillo’s remaining arguments and

conclude that they lack merit.

IV.   Conclusion

      To summarize, we hold as follows:

             1. Substantial evidence in the record supports (a) the

      ALJ’s assignment of less than controlling weight to the opinions

      of Schillo’s treating physicians about the nature and severity of

      her impairments pursuant to 20 C.F.R. § 404.1527, and (b) the

      ALJ’s finding that Schillo retained the residual functional

      capacity to perform her previous work as a project manager.

             2. The ALJ committed procedural error by failing to

      explicitly apply each of the factors listed in 20 C.F.R.

      § 404.1527(c) when determining what weight to assign the

      opinions of Schillo’s treating physicians. But that error was




                                   39
      harmless because the record establishes that the ALJ

      nevertheless applied the substance of the treating physician

      rule.

      For the foregoing reasons, we AFFIRM the judgment of the

district court affirming the Commissioner’s denial of Schillo’s

application for Social Security Disability Insurance and Supplemental

Security Income benefits.




                                 40